Citation Nr: 0930369	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for spondylolisthesis.


ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk











INTRODUCTION

The Veteran served on active military duty from February 2003 
to April 2007.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	First degree spondylolisthesis of L5 is manifested by a 
range of motion of the thoracolumbar spine to 218 degrees, 
with full flexion to 90 degrees.

2.	The evidence does not demonstrate ankylosis of the spine; 
nor is there objective evidence of a neurological component 
of the spine injury, such that there is muscle spasm or 
guarding severe enough to result in an abnormal gait or an 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
spondylolisthesis have not been met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5239 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).  The agency of original jurisdiction (AOJ) 
sent an April 2007 VCAA letter to the Veteran providing the 
notice required for the initial claim of service connection 
for spondylolisthesis.  Service connection was subsequently 
granted, and the Veteran appealed the August 2007 initial 
rating of 10 percent assigned for spondylolisthesis.  In 
cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor her representative alleges such prejudice.  
Regardless, in a March 2008 letter, the AOJ notified the 
Veteran of the process by which disability ratings and 
effective dates are determined.  The Veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was reviewed in the October 2008 supplemental 
statement of the case.  The Veteran has been adequately 
notified of the information and evidence necessary to 
substantiate her claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with 
her claim.  In the February 2008 substantive appeal, the 
Veteran reported that every day her back was getting worse 
and that she could barely lean forward because of the pain.  
However, in the June 2008 VA outpatient records, the Veteran 
stated that she was satisfied with her current pain 
medications and that she had been experiencing only 
occasional exacerbations of her backache.  This is very 
similar to statements made in her July 2007 VA examination of 
record.  As the outpatient records show, there is no 
objective evidence of a worsening of the Veteran's condition 
sufficient to require a new exam.  The duty to assist has 
been fulfilled.

Disability Evaluations

The Veteran seeks a higher disability evaluation for her 
service-connected back disability.  She asserts that her back 
pain keeps her from holding a full time job, taking care of 
her son by herself, sleeping for more than 1 to 2 hours, 
standing for more than 5 minutes, walking for more than 10 
minutes, or sitting for more than 20 minutes.  She has 
submitted lay evidence from her husband and her sister, who 
essentially posit that she is in constant pain, which keeps 
her from doing even simple tasks.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

Effective in April 2007, the RO granted service connection 
for spondylolisthesis and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, DC 5239.  The Veteran perfected an 
appeal of that initial rating.  When rating the Veteran's 
service-connected disability, the entire medical history must 
be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Particularly, however, in appeals such as this that 
concern the assignment of an initial rating, the level of 
disability from the grant of service connection forward will 
be examined.  Higher evaluations for separate periods are 
available based on the facts found during the appeal period 
to account for any fluctuation in severity.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted upon a 
showing of forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2008).

The next higher, 20 percent, evaluation is for assignment 
upon a showing of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, where the maximum 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  Id.  "Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension."  See 
id., Note (5).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note (2) (2008).  This formula assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

A July 2007 spine examination was conducted on behalf of VA 
in conjunction with the Veteran's claim.  She reported that 
she had constant pain in her lower back for 2 years prior to 
the examination, which travels up and down the leg.  On a 
scale of 1 to 10, she rated it at 10, and indicated that it 
can be elicited by physical activity, sitting, sleeping, or 
standing.  She further reported that she had 100 incidents of 
incapacitation, each for an average of 3 days, for a total of 
300 days, and that she was prescribed bed rest before 
discharge from service.  She reported that her condition 
causes difficulty walking, sitting for prolonged periods of 
time, picking up things, and performing physical activities.  
While she can brush her teeth, take a shower, drive a car, 
cook, and dress herself, she is unable to vacuum, climb 
stairs, take out the trash, walk, shop, perform gardening 
activities, and push a lawn mower. 

On exam, the Veteran's posture and gait were within normal 
limits.  Inspection of the spine revealed normal head 
position with symmetry in appearance and symmetry of motion 
with spinal curvatures of the spine.  She achieved full 
forward flexion to 90 degrees without pain.  Her extension 
was limited to 24 degrees by pain.  Likewise, pain limited 
right and left lateral flexion to 22 degrees, and right and 
left rotation to 30 degrees.  There was no evidence of 
radiating pain on movement.  The doctor did note that the 
joint function of the spine was limited by pain after 
repetitive use; however, the range of motion measurements 
were specifically noted to be the degree at which pain 
occurs.  Therefore, the functional impact of the pain is 
figured into these measurements.  The doctor further noted 
that range of motion is not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  

The neurological portion of the examination revealed no 
evidence of muscle spasm or tenderness, and both the right 
and left straight leg raising tests were negative.  The 
peripheral nerves were within normal limits.  The doctor 
concluded that there were no signs of invertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The doctor rendered a diagnosis of first degree 
spondylolisthesis with the subjective factors of decreased 
and painful range of motion.  

VA outpatient clinical records from October 2007 to June 2008 
show that in October 2007, the Veteran first sought treatment 
at VA for recurrent low back pain.  Her spine alignment was 
normal.  She had mild, questionable tenderness in the left 
side of her spine with paraspinal muscle spasm.  The 
neurovascular bundles in her lower extremities were intact.  
A diagnosis of possible degenerative or traumatic arthritis 
in the left side of the spine was noted, though a full review 
of the file demonstrates that x-ray evidence in July 2007 
confirmed spondylolisthesis, rather than arthritis.  In June 
2008, the Veteran had a follow up appointment for back pain, 
at which time it was noted that she had a history of 
backache, with "occasional exacerbations" and that she was 
satisfied with her current pain medications.  She reported 
being a full-time student.  Objectively, she was noted to 
ambulate well unassisted, with no gait disturbances.  She 
appeared in no acute distress.  She was advised to exercise 
more.

Upon a complete review of all the evidence of record, a 
rating in excess of 10 percent for the Veteran's back 
disability is not warranted.  She has a combined range of 
thoracolumbar spine motion of 218 degrees, which falls 
squarely within the 10 percent rating criteria.  See VA 
examination, July 2007.  There is no evidence indicating that 
the Veteran's thoracolumbar spine flexion is limited to more 
than 30 degrees but less than 60 degrees, which is required 
for a higher rating.  In fact, she has full, painless flexion 
to 90 degrees.  As she has movement in her spine, there is no 
showing of ankylosis, favorable or otherwise.  The July 2007 
spine examination further indicated that there was no 
evidence of muscle spasm or tenderness.  Her gait has been 
noted consistently in the record to be normal, as has her 
spinal contour.  The outpatient clinical records do not 
contradict these findings.   They show that she has limited 
exacerbations that are well-controlled with medication.  She 
is able to remain a full-time student, which clearly requires 
her to attend to school work and classes.  

While the July 2007 VA examiner did note that functionally 
the Veteran is limited due to pain, a higher rating to 
account for this functional loss is not warranted in this 
case.  In particular, the schedular criteria specifically 
note that the formula assigns evaluations with or without 
symptoms such as pain (whether or not it radiates).  Her 
range of motion was measured with consideration of where pain 
began.  What remains, therefore, is whether the other factors 
of weakness, excess fatigability, or incoordination 
functionally limit this Veteran.  The July 2007 examiner 
spoke specifically to these factors, and found that there was 
no objective evidence of additional limitation.  Therefore, 
all functional loss has been considered.  The current rating 
adequately compensates for those symptoms which the Veteran 
experiences.

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's 
disability.  See 38 C.F.R. § 4.71a, Note (1), which states 
that the rater must evaluate any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, bladder impairment, separately, under an appropriate 
diagnostic code.  At the July 2007 examination, the Veteran 
reported pain shooting up and down her legs and numbness in 
her hands and feet.  However, objective evidence revealed 
that the Veteran's motor function, sensory function, joints, 
and muscles were all within normal limits.  Both the 
peripheral nerve exam and the straight leg raise was 
negative.  The doctor concluded that there was no objective 
neurological component of the Veteran's disability.  
Accordingly, a separate evaluation is not warranted.

Alternatively, the criteria for a rating under an evaluation 
in excess of 10 percent under the diagnostic code for 
invtervertebral disc syndrome (IDS) has been considered.  
Those criteria provide that preoperative or postoperative IDS 
is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2008).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2008), Note (1).  Although the Veteran 
reports being prescribed bed rest in service, there is no 
evidence of record to demonstrate that this is the case since 
separating from service.  The records clearly show that she 
has been advised to exercise and that her disability is well-
controlled with medication.  Thus, evaluation under this 
section is not beneficial to the Veteran. 

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the Veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The orthopedic 
manifestations have been thoroughly described in detail 
above, and have been shown to warrant no more than a 10 
percent rating.  The possibility of a neurological aspect of 
the Veteran's disability has been explored, but the objective 
evidence has not shown  such a component.  Therefore, there 
is no possible rating under the neurological criteria.  In 
fact, the July 2007 VA examination specifically ruled out a 
diagnosis of IDS.  Therefore, it is not appropriate to assign 
a rating under this diagnostic code.

The record does not raise the matter of an extraschedular 
rating under 38 C.F.R. 
§ 3.321(b)(1).  That regulation applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Here, the rating criteria found in DC 5239 
reasonably describe the Veteran's disability level and 
symptomatology.  It accounts specifically for the limitation 
of motion she experiences, which has taken into consideration 
her level of pain.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted.

As a final matter, the Veteran's disability picture has 
remained relatively stable throughout the course of her 
appeal.  Therefore, staged ratings under Fenderson v. West, 
supra, are not warranted.  A 10 percent disability rating, 
and no higher, is appropriate.


ORDER

An initial evaluation in excess of 10 percent for 
spondylolisthesis is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


